 In the MatterofCHRYSLERCORPORATIONandUNITEDPROTECTrvEWORKERSOF AMERICACase No. R-3046.-Decided October 31, 191,1Jurisdiction:automobile manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to recognize union ;held:not material that independentpetitioning union requesting unit of plant protection employees, receivedorganizational assistance from another union representing production andmaintenance employees where petitioner is a bona-fide labor organization,and where contract between Company and other union does not precluderepresentation of plant protection force by latter; election necessary.Unit Appropriate for Collective Bargaining:all plant protection employees ex-eluding chief, fire marshals, captains,, sergeants relief sergeants or' corporals,and confidential clerks, constitute an appropriate unit notwithstanding Com-pany's contention that plant protection force do not constitute an appropriateunit; plant protection employeesheldentitled to bargain collectively throughrepresentatives of their own choosing, and confidential and disciplinary natureof duties does not deprive them of such right..Larkin, Rathbone,cf,Perry,byMr. T. R. IsermonlandMr. NicholasKelley,of New York City, for the Company.Mr. Daniel R. Foley,of Detroit, Mich., for the Union.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 1, 1941, United Protective Workers of America,' hereincalled the Union, filed a petition with the Regional Director for theSeventh Region (Detroit, Michigan) alleging that a question affectingcommerce had arisen concerning the representation of employees of,Chrysler Corporation, Detroit, Michigan, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.'Incorrectly designated in some of the formal papers asUnited ProtectiveWorkers ofAmerica,Independent.36 N. L. R. B., No. 123.433118-42-vol. 36-39593 594DECISIONS.OF NATIONAL LABOR RELATIONS BOARD449, herein called the Act.On September 4, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On September 10, 1941, the Regional Director issued a notice ofhearing, and on September 13, 1941, a notice postponing hearing,copies of which were duly served upon the Company,the Union, andupon United Automobile Workers of America, CIO,herein calledUAW-CIO,a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice,a hearingwas held on September 24, 1941, at Detroit, Michigan,before Harry N.Casselman,the Trial Examiner duly designated by the Chief TrialExaminer.The Company and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing, the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that,no prejudicial errorswere committed.The rulings are hereby affirmed.On October 13,1941, the parties filed a stipulation for the correction of the record.The stipulation is hereby approved,and it is ordered that the recordbe corrected in accordance therewith.Both parties filed briefs whichthe Board has considered.Upon the entire record in the case, the Board makes-the following :FINDINGS OF FACTI.THE BUSINESSOF TIIE COMPANYChrysler Corporation,organizedin Delaware on June 6, 1925, isengaged in the manufacture of automobiles,parts, andaccessories.Itsprincipaloffice is inDetroit,Michigan,and it operates plants inDetroit,Hamtramck,Warren Township, and Marysville,Michigan;-New Castle,Evansville,and Kokomo,Indiana; and Los Angeles,California.In May 1939 morethan 50,000persons were employed. atthese plants,and anadditional 5,000 who werenot then employed, hadseniority standing.The Companyalso owns between 25 and 30 sub-sidiariesin the United States.It manufactures approximately 1,200;000 automobilesand trucks a year.Approximately 45 per centby value of the raw materials used bythe Companyat its plants,valued at morethan $240,000,000 annually,and approximately 75 per cent by value ofthe finishedand partly CHRYSLER CORPORATION595finished products of the Company, valued at approximately $625,-000;000 annually, are transported in -interstate -commerce.,7Domestic and foreign sales of the Company's products are handledby a number of subsidiary corporations, in which the. Company -isthe sole stockholder.IT.THE ORGANIZATION INVOLVEDUnited ProtectiveWorkers of America is an unaffiliated labororganization admitting to membership plant protection employeesof the Company.III.THE QUESTION CONCERNINGREPRESENTATION.On July 28, 1941, the Company declined to recognize the Union asbargaining representative of the employees in the plant protectiondepartment of the Company's main plant and its storage plant andarsenal, in Detroit, Michigan.A statement of the Regional Directorintroduced in evidence discloses that the Union represents a substantialnumber of employees in the unit which it alleges to be appropriate.2We find that a question has arisen concerning the representation.of employees of the. Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that ' the question concerning representation which hasa risen., occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe two plants here involved are operated by the Company as onemanufacturing unit.The Union contends that the appropriate bar-gaining unit consists of . all plant protection employees at these .twoplants, excluding the chief, fire marshals, captains, sergeants, reliefsergeants or corporals, and confidential clerks.The Company agreesthat the suggestedexclusionsare proper but contends that the unit isill appropriate.'The Union submitted to the Regional Director,80 authorization cards dated betweenJune 1 and July 31,1941.Seventy-eight bore the names.of persons on the Company'sAugust 25,1941,pay roll.The August 25 pay roll lists 116 employees in the allegedappropriate unit.Seventy-five of the 78 cards bore apparently genuine original signatures;3 names were band printed. 596DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Company's position is that "a unit composed of Plant ProtectionMen . . . is not a unit appropriate for the purposes, of collective bar-gaining," for the reason that the men involved perform many con-fidential and disciplinary tasks and are therefore instruments ofmanagement.3The duties of the plant protection force consist of guarding theCompany's property against sabotage, theft, trespassing, fire and acci-dent hazards, and enforcing safety and disciplinary regulations.Themen on the plant protection force are not armed.-JThe Act confers upon employees the right to self-organization, andto collective bargaining through representatives of their own choosing.The duties of the plant protection employees are not such as to deprivethem of that right.The Company's contention that such a group isnot a unit appropriate for the purposes of collective bargaining istherefore without merit .4We find that all plant protection employees at the Company's mainplant at 6334 Lynch Road and its storage plant and arsenal at 6700Lynch Road, Detroit, Michigan, excluding the chief, fire marshals,captains, sergeants, relief sergeants or corporals, and confidentialclerks, constitute a unit appropriate for the purposes of collective bar-gaining, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.All partiesagreed to theuse ofa current pay roll. In accordance with the desiresof the parties andour usualpractice, we shall direct that the employeesof the Company eligible to vote in such election shall be those in theappropriate unit employed. during the pay-roll period immediatelypreceding the date of this Direction of Election, subject to such limi-tations and additionsas are setforth in the Direction hereinafter.3The Company further contends that the Union is not a bona fide labor organization,but is a "sham union" createdby the UAW-CIO to circumvent a contract in which theUAW-CIO isrecognized by the Company as the bargaining representative for the productionand maintenance employees at the two plants,excluding,inter alia,the plant protectionmen.Itappears that the Union has been assisted in its organizational efforts by theUAW-CIO.Thatfact, however,isnot material,since the Union is clearly a bona fidelabor organization within the meaning of Section 2(5) of the Actand is presently seekingcertification as collective bargaining representative of the plant protection employees.Itmay also be noted that the contract between the Company andthe UAW-CIOdoes notpreclude representation of these employeesby the UAW-CIO.SeeMatter of ChryslerCorporation(Marysville Plant)-andInternational Union, United Automobile Workers ofAmerica, affiliated with CIO,36 N. L. R. B.,No. 27.4 SeeMatter of R. C. A. Manufacturing Company,Inc.,andUnited Electrical,Radio andMachine Workers of America,Local 103,30 N.L. R. B., No. 103. CHRYSLER CORPORATION597Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following-:CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chrysler Corporation, Detroit, Michigan,.within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All plant-protection employees of the Company's main plant at6334 Lynch Road and at its storage plant and arsenal at 6700 LynchRoad, Detroit, Michigan, excluding the chief, fire marshals, captains,sergeants, relief sergeants or corporals, and confidential clerks, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Chrysler Corporation, Detroit, Michigan, an election by secretballot shall be conducted as early as possible, but not later than thirty,(30) days from the date of this Direction of Election, under the direc-tion and supervision "of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all plant-protection employees of the Company's main plantat 6334 Lynch Road and at its storage plant and arsenal at 6700 LynchRoad, Detroit, Michigan, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during said pay-roll periodbecause they were ill, or on vacation, or in the active military serviceor training of the United States, or temporarily laid off, but excludingthe chief, fire marshals, captains, sergeants, relief sergeants or cor-porals, confidential clerks, and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented for the purposes of collective bargaining by United Pro-tectiveWorkers of America.